DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the mathematical concept of removing a noise pattern from a mass spectrum. This judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea as they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they serve only to store, retrieve and process information.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ivosev, et al (U.S. Patent Application Publication 2013/0087701 A1).
	Regarding claim 1, Ivosev discloses a mass spectrum processing apparatus comprising:
	An extraction section that extracts a basic pattern of chemical noise included in a mass spectrum (204);
	A generation section that generates pseudo chemical noise as a connected body of a plurality of pseudo fragments generated by intensity correction of the basic pattern (214, 216, 218); and
	A removal section that removes the pseudo chemical noise from the mass spectrum (250).
	Regarding claim 2, Ivosev discloses a cut-out unit that cuts out a plurality of actual fragments from the mass spectrum according to a mass pitch of the chemical noise, and a pattern generation section that generates the basic pattern based on the plurality of actual fragments (paragraphs 0054-0056, 0117).
	Regarding claim 3, Ivosev discloses wherein the extraction section comprises a pitch computation section that obtains the mass pitch by analyzing the mass spectrum (paragraph 0117).
	Regarding claim 4, Ivosev discloses wherein the pitch computation section obtains the mass pitch by autocorrelation computation by using a portion of the mass spectrum that is within a chemical noise reference range set for the mass spectrum (paragraph 0082).
	Regarding claim 5, Ivosev discloses wherein the pattern generation section comprises:
	A function computation section that computes an intensity function based on the plurality of actual fragments (paragraphs 0043-0044);
	A normalization unit that normalizes the plurality of actual fragments based on the intensity function (paragraph 0044), and
	A computation unit that generates the basic pattern based on the plurality of actual fragments obtained after normalization (paragraph 0045).
	Regarding claim 6, Ivosev discloses wherein the generation section comprises:
	A correction unit that applies intensity correction to the basic pattern based on an intensity function obtained from the mass spectrum, thereby generating the plurality of pseudo fragments (228, 230), and
	A connection unit that connects the plurality of pseudo fragments, thereby forming the pseudo chemical noise (232).
	Regarding claim 7, Ivosev discloses wherein the generation section comprises:
	A connection unit that forms a connected body of a plurality of temporary fragments based on the basic pattern (240), and
	A correction unit that applies intensity correction to the plurality of temporary fragments based on an intensity function obtained from the mass spectrum, thereby generating, as the connected body of the plurality of pseudo fragments, the pseudo chemical noise (228, 230, 232).
	Regarding claim 8, Ivosev discloses a display processing section (1412) that displays two mass spectra, one mass spectrum (40) obtained before the pseudo chemical noise is removed, and one mass spectrum (110) obtained after the pseudo chemical noise is removed.
	Regarding claim 9, Ivosev discloses wherein the display processing section further displays the pseudo chemical noise (102).
	Claim 10 is drawn to the method of using the apparatus of claim 1, and the same rejection applies mutatis mutandis.
	Regarding claim 11, Ivosev discloses a non-transitory storage medium (17) storing a program for mass spectrum processing to be executed in an information processing device (12), the program comprising the functions of extracting a basic pattern of chemical noise included in a mass spectrum, generating pseudo chemical noise as a connected body of a plurality of pseudo fragments generated by applying intensity correction to the basic pattern, and removing the pseudo chemical noise from the mass spectrum (see rejection of claim 1 above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210. The examiner can normally be reached M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        22 October 2022